Citation Nr: 0511213	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  04-06 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left hip disorder.


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk






INTRODUCTION

The veteran served on active duty from March 1970 to March 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Philadelphia, Pennsylvania 
(RO).

The veteran raised the issue of entitlement to a total rating 
for compensation purposes based upon individual 
unemployability in a statement received by the RO in July 
2003.  This issue, as well as the issue of entitlement to 
nonservice-connected pension benefits have not been developed 
or adjudicated for appellate review and are therefore, 
referred to the RO for appropriate disposition.  38 U.S.C.A. 
§ 7722 (West 2002); see Stanton v. Brown, 5 Vet. App. 563 
(1993); see also Hood v. Brown, 4 Vet. App. 301 (1993).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board remands this claim to ensure 
full and complete compliance with the duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA).  This is done so that further and complete 
development of the evidence, to assist in a thorough 
evaluation of all material facts, is done before issuing a 
decision on the merits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, and still has the condition.  38 C.F.R. § 3.303(b) 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran served on active duty from March 1970 to March 
1972.  The veteran contends that his left hip was injured 
when he fell off the back of a 
two-and-one-half ton truck during Advanced Infantry Training 
(AIT) at Fort Ord, California.  The veteran asserts that at 
that time, he spent two weeks in the hospital, moving around 
only with the assistance of crutches.  He also asserts that 
he was told at that time that he would eventually need to 
have hip replacements, but he received no further treatment 
during the remainder of his time in service.  

A statement submitted by the veteran's mother in May 2004 
asserts that the veteran "prior to entering the Army was 
active in playing basketball in school [and] going to karate 
classes . . . only after returning from the service did he 
have any pain or complaints abut his [hip]."

The veteran believes his current left hip disorder resulted 
from the asserted injury during service.  Subsequent to 
service, the first treatment for a left hip disorder was 
shown, when the veteran retired from his work at a shipyard 
due to the pain in his hip.  At that time, the veteran's hip 
pain was determined due to a hairline fracture.  Thereafter, 
the veteran underwent a left hip arthroplasty in December 
2001.  

The veteran's service medical records are associated with the 
claims file.  However, there are indications that VA did not 
receive all of the medical evidence pertinent to the 
veteran's claims, specifically, the veteran's clinical 
records from his 1970 hospitalization after his left hip 
injury allegedly occurred, while in AIT at Fort Ord, 
California.  The veteran, in his appeal to the Board, and in 
his January 2005 hearing, argued that VA failed to satisfy 
its duty to assist by failing to obtain these records.  The 
Board agrees, as the claims file includes evidence that the 
veteran's service medical records were sought and obtained in 
July 1972, but no evidence that the clinical records were 
ever requested.  See Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  VA's duty to assist is heightened when records are 
in the control of a government agency.  Gobber v. Derwinski, 
2 Vet. App. 470 (1992).

Therefore, the Board finds, since assistance regulations have 
not been met, that the RO has not obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the veteran's claims of entitlement 
to service connection.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact National 
Personnel Records Center (NPRC) to 
specifically request the clinical 
records during all periods of the 
veteran's service to include records 
from Fort Ord, California medical 
facility from approximately March 1970 
through July 1970, as well as Fort 
Leavenworth, Kansas.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, 
after making reasonable efforts to 
obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.  

2.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the claim should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran.  
After the veteran has had an adequate 
opportunity to respond, the appeal 
should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




